 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      OLD CASE NO 1:19-cr-00204-LJO-SKO

12                             Plaintiff,            NEW CASE NO 1:19-cr-00204-DAD-BAM
13
                        v.                           ORDER TO RELATE ACTIONS AND TO
14                                                   REASSIGN DISTRICT JUDGE AND
      PATRICK LEE GONZALES,                          MAGISTRATE JUDGE
15
16                             Defendant.

17
18
19          Review of the above-captioned action reveals that it is related under this Court’s Local
20   Rule 123 to the actions entitled United States v. Patrick Lee Gonzales, Case No. 1:19-cr-00203-
21   DAD-BAM and United States v. Patrick Lee Gonzales, Case No. 1:19-cr-00204-LJO-SKO. The
22   cases involve the same defendant. Accordingly, assignment of the cases to the same district
23   judge and magistrate judge will promote convenience, efficiency and economy for the Court and
24   parties and will avoid the substantial duplication of labor if heard by different judges. An order
25   relating cases under this Court’s Local Rule 123 merely assigns them to the same district judge
26   and magistrate judge, and no consolidation of the cases occurs.
27
28

                                                      1
 1          On the basis of good cause, this Court ORDERS that the above-captioned action is
 2   reassigned to U.S. District Judge Dale A. Drozd and U.S. Magistrate Judge Barbara A.
 3   McAuliffe with new CASE NO. 1:19-cr-00204-DAD-BAM. All documents shall bear the new
 4   CASE NO. 1:19-cr-00204-DAD-BAM and the reassignment to U.S. District Judge Dale A.
 5   Drozd and U.S. Magistrate Judge Barbara A. McAuliffe.
 6
     IT IS SO ORDERED.
 7
 8      Dated:    December 5, 2019
                                                     UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
